             Chambers Sent a Copy to Pro Se Plaintiff at Address of Record


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ARRIAGA,

                                  Plaintiff,

                    - against –                                     16 CV 1628 (NSR) (LMS)

    GAGE, et al.,                                                             ORDER

                                  Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.1

         The telephonic status conference currently scheduled for Thursday, April 9, 2020, at 9:30

a.m., before the undersigned will be adjourned to Friday, May 8, 2020, at 9:30 a.m. In addition,

there will be a thirty (30) day extension to all outstanding discovery deadlines.



Dated: April 2, 2020
       White Plains, New York                   SO ORDERED,



                                                _____________________________________
                                                Lisa Margaret Smith
                                                United States Magistrate Judge
                                                Southern District of New York




1
 Judge Nelson S. Román referred this matter to the undersigned on December 17, 2019. ECF
No.11.
